        Case 1:20-cv-00239-SKO Document 10 Filed 03/19/21 Page 1 of 2


 1

 2

 3

 4                        UNITED STATES DISTRICT COURT
 5                                EASTERN DISTRICT OF CALIFORNIA
 6
      CARRIE ROBERTS,                                    Case No. 1:20-cv-00239-SKO
 7
                         Plaintiff,                      ORDER LIFTING STAY TO PERMIT
 8                                                       SERVICE UPON DEFENDANT AND
             v.                                          FILING OF CONSENT/DECLINE FORMS
 9

10    ANDREW M. SAUL,
11    Commissioner of Social Security,

12                   Defendant.
      _____________________________________/
13

14          On February 15, 2020, Plaintiff Carrie Roberts filed this action seeking judicial review of a

15   final decision of the Commissioner of Social Security (“Commissioner”) denying their application

16   for disability benefits pursuant to the Social Security Act. (Doc. 1.)

17          On April 20, 2020, the Clerk of Court issued a notice that the proceedings were stayed in

18   this matter pursuant to General Order No. 615 (“G.O. No. 615”). (Doc. 7.) G.O. No. 615, issued

19   April 14, 2020, stays all Social Security actions filed after February 1, 2020, until the

20   Commissioner may begin normal operations at the Office of Appellate Hearings Operations and

21   may resume preparation of a certified copy of the administrative record. See E.D. Cal. G.O. No.

22   615.

23          Upon reconsideration of G.O. No. 615, the Court has determined that the General Order

24   contemplated service of the complaint upon the Commissioner and filing of Consent/Decline

25   forms, despite staying the proceedings in all other respects.

26          Accordingly, it is hereby ORDERED that:

27          1.      The stay in this matter shall be LIFTED for the limited purpose of service of the

28                  complaint on the Commissioner and filing of Consent/Decline forms; and
        Case 1:20-cv-00239-SKO Document 10 Filed 03/19/21 Page 2 of 2


 1            2.      The parties are hereby notified that, after service of the complaint, this action is
 2                    STAYED pursuant to General Order No. 615, and there will be no scheduling order
 3                    or deadlines in effect during the stay other than those governing the above
 4                    activities. See E.D. Cal. G.O. 615. The stay will be automatically lifted when the
 5                    defendant files the certified copy of the administrative record, with no further order
 6                    of the Court.
 7
     IT IS SO ORDERED.
 8

 9   Dated:        March 18, 2021                                  /s/   Sheila K. Oberto              .
10                                                       UNITED STATES MAGISTRATE JUDGE

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                        2
